Citation Nr: 1621813	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for a headache disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In its August 2011 rating decision, the RO, in pertinent part, reopened and denied the Veteran's service-connection claims for hypertension and headaches.   The Veteran disagreed with these determinations in a handwritten letter received by the RO on October 3, 2011, and subsequently perfected a timely appeal as to both issues.

The Veteran testified before the undersigned at a personal hearing in November 2015.  A transcript of that hearing has been associated with the Veteran's file.

The Board observes that at the November 2015 hearing, the undersigned recognized a service-connection claim for kidney cancer as an issue on appeal, and heard testimony pertaining to that issue.  Upon further review of the claims file, it is evident that the Veteran did not initiate a timely appeal of his kidney cancer claim.  Indeed, the RO denied the Veteran's application to reopen his kidney cancer claim in its August 2011 rating decision, but the Veteran did not express any disagreement with this determination in his above-referenced October 2011 letter, nor did he identify an intent to appeal the denial of this claim within one year of receiving notice of his August 2011 rating decision.  The RO also did not issue a SOC pertaining to the issue.  The Board recognizes that the Veteran listed the issue as one he wished to appeal on his May 2013 VA Form 9, but observes that the RO notified the Veteran in a letter dated January 27, 2014 that such reference to the kidney cancer claim on his Form 9 could not serve as a timely Notice of Disagreement with the August 2011 rating decision.  The Veteran did not respond to the RO's January 27, 2014 letter.  Accordingly, the Board has no jurisdiction over the Veteran's kidney cancer claim, and the matter is referred to the RO for appropriate action.  

The Veteran has submitted additional evidence directly to the Board since his November 2015 hearing, accompanied by a waiver of initial review of such evidence by the agency of original jurisdiction (AOJ).

The Board adds that the most recent VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) on file is dated in August 2014, and designates the American Legion as the Veteran's representative.  The Veteran has not submitted an updated VA Form 21-22 appointing any other service organization as his representative.  At the November 2015 hearing, the Veteran appeared to believe that the individual representing him at the hearing, Mr. J.S., was a representative of the Veterans of Foreign Wars (VFW).  While not incorrect, Mr. J.S. is also an American Legion representative.  Nothing in the file suggests that the Veteran has revoked representation from the American Legion.  As such, the Board will proceed with this decision, recognizing the American Legion as the Veteran's appointed representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is reopening the Veteran's service-connection claim for headaches herein.  The Veteran's reopened headaches claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Board denied the Veteran's service-connection claims for hypertension and a headache disability in a July 2008 decision.  The Veteran did not appeal either determination.

2.  The evidence received since the Board's July 2008 decision relates to unestablished facts, and raises a reasonable possibility of substantiating the Veteran's service-connection claims for hypertension and a headache disability.

3.  The evidence of record supports a finding that the Veteran has hypertension that is related to in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The Board's July 2008 decision denying the Veteran's service-connection claims for hypertension and a headache disability is final.  38 C.F.R. § 20.1100 (2015).
 
 2.  As new and material evidence has been received, the Veteran's service-connection claims for hypertension and a headache disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Hypertension was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's applications to reopen his hypertension and headache disability claims, or, in turn, his reopened hypertension claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decisions below.  

Analysis

A. New and Material Evidence

The Board denied the Veteran's service-connection claims for a hypertension and a headache disability in July 2008, in pertinent part based on findings that no evidence linked the disabilities to the Veteran's period of service.  The Veteran did not appeal, and the Board's July 2008 decision is final.  38 C.F.R. § 20.1100  (2015).  With respect to his application to reopen his hypertension claim, the Veteran has submitted a December 2015 medical opinion from Dr. W.W.B. linking the Veteran's hypertension to in-service exposure to herbicides.  With respect to his headaches claim, the Veteran submitted a March 2016 statement attesting that another physician, Dr. C.D., would "without hesitation" state that exposure to Agent Orange played a role in the development of his headache disorder.  The Board finds such evidence to be new and material under the provisions of 38 C.F.R. § 3.156, as the letters relate to unestablished facts, and raise a reasonable possibility of substantiating the Veteran's service-connection claims.  The appeals are accordingly reopened.

B. Service Connection - Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In essence, the Veteran asserts that he has hypertension that is related to in-service exposure to herbicides.  The medical evidence of record confirms that the Veteran indeed suffers from hypertension, and the Veteran's personnel records demonstrate that he served in Vietnam from May 1967 to April 1968.  As such, he is presumed to have been exposed to herbicides under the provisions of 38 U.S.C.A. § 38 U.S.C.A. § 1116(f).   

Although hypertension is not listed as a disability for which service-connection can be presumed under 38 C.F.R. § 3.309(e), service connection is nevertheless granted in this case on a direct basis under 38 C F R § 3.303(d), based on a determination that hypertension diagnosed after discharge was incurred during active service.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Indeed, the evidence of record contains only one medical nexus opinion addressing the etiology of the Veteran's hypertension.  In January 2016, the Veteran submitted a December 6, 2015 note from his physician, Dr. W.W.B., who pertinently indicated that the Veteran's hypertension is "at least as likely as not related to" Agent Orange.  By way of rationale, Dr. W.W.B. noted that the Veteran did not have hypertension prior to military service, but developed hypertension after returning to the United States, and that he was not able to exclude Agent Orange as being involved in the development of the Veteran's hypertension.  Dr. W.W.B. concluded by saying that he is aware of no other etiology.  

No evidence of record contains findings contrary to those of Dr. W.W.B., and the Board finds no reason to call into question the competency or credibility of Dr. W.W.B.'s conclusions.  As such, service-connection for hypertension is granted under the provisions of 38 C.F.R. § 3.303(d). 


ORDER

The claim of entitlement to service connection for hypertension is reopened.

The claim of entitlement to service connection for a headache disability is reopened.

Service connection for hypertension is granted.

REMAND

Although the Board reopened the Veteran's headache disability claim above, the appeal must be remanded for further evidentiary development before a decision on the merits can be reached.

Medical Records

The Veteran has consistently asserted that he received treatment at the VA hospital in Memphis, Tennessee for headaches shortly after his discharge from active duty service in 1968.  Although the AOJ attempted to obtain any available outpatient records from the VA Medical Center (VAMC) in Memphis, Tennessee to no avail, there is no indication that the VA hospital records have ever been requested.  On remand, the AOJ should request that any outstanding VA treatment records-both hospital and outpatient-dating from 1968 to the present day that are not already of record be associated with the claims file.

In addition, the Veteran has at times during the period of review asserted that records from Dr. C.D. pertaining to headache treatment were submitted and should be associated with the claims file.  No such records exist of record.  On remand, the Veteran should be afforded an opportunity to submit records pertaining to his treatment with Dr. C.D., or authorize VA to obtain such records on his behalf.

VA examination

The Veteran asserts that his headache disability had its onset in, or is otherwise related to his period of service, to include in-service exposure to herbicides.  He has submitted a statement suggesting that Dr. C.D. informed him that "something had to have happened for [the Veteran] to have started the headaches in 1968 immediately after returning from Vietnam."  The Veteran then stated that he knows Dr. C.D. would without hesitation state that Agent Orange contributed to his severe headaches for this long period of time.  See a March 26, 2016 letter from the Veteran.  While too speculative to grant the Veteran's claim at this time, the Veteran's competent statements attesting to what his physician has told him, and what he believes his physician would conclude if questioned about the etiology of the Veteran's headache disability, triggers VA's duty to schedule an examination and obtain a medical opinion addressing the key question at issue in this case-namely, whether a relationship exists between the Veteran's current headache disability and any injury or disease incurred during the Veteran's period of service, to include his presumed in-service exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all available VA hospital and outpatient treatment records from VA's facilities in Memphis, Tennessee dating from 1968 to the present day.  All efforts to obtain such records should be memorialized in the Veteran's claims file.  If such records are unavailable, or do not exist, this should also be made clear in the record.  

2.  Contact the Veteran and request that he submit any medical reports he may have in his possession pertaining to his headache treatment with Dr. C.D.  Offer the Veteran the opportunity to authorize VA to obtain such records on his behalf by filling out VA form 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  If such authorization is obtained, request and obtain available treatment reports from Dr. C.D.
 
3.  Schedule the Veteran for an appropriate VA examination to assess the etiology of his headache disability.  A copy of the claims file must be provided to, and reviewed by the VA examiner.  Upon review of the claims file, and after examination of the Veteran, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a headache disability that had its onset in, or is otherwise related to his period of active service from 1966 to 1968, to include his in-service exposure to herbicides.  The examiner should assume as true that the Veteran was exposed to Agent Orange during his tour in Vietnam.  In providing a response, the examiner should comment upon the Veteran's own statements attesting to having experiencing headaches continuously since service.

4.   Readjudicate the issue on appeal.  If the benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


